Case 2:16-cv-13040-AC-APP ECF No. 372 filed 11/16/18        PageID.15073    Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DISTRICT

 STATE FARM MUTUAL
 AUTOMOBILE INS. CO.,
                                                     Case No. 2:16-cr-13040
              Plaintiff,

 v.

 ELITE HEALTH CENTERS, INC., ET AL.

            Defendant,
 __________________________________/

                           ORDER STAYING ALL PROCEEDINGS

       For the reasons stated on the record at the November 16, 2018 hearing, this

 case is STAYED until the hearing scheduled for January 8, 2019.


 SO ORDERED.




                                               s/Avern Cohn
                                               AVERN COHN
                                               UNITED STATES DISTRICT JUDGE



 Dated: November 16, 2018
 Detroit, Michigan




                                           1
